DETAILED ACTION
                                         Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.    Applicant's Amendment, including Declaration of Mr. Lendlein, filed on September 15, 2022 is acknowledged. 
2.2.	Claim 6 has been canceled. Claims 10-12 have been withdrawn. Claims 1-5,7-9 and 13 are active.
2.3.    No amendments to Claims 1-5,7-9 and 13 have been made. Therefore, no New matter has been added with instant Amendment.
3.	Obvious Rejection over same Prior art utilized in preceding Office action is maintained as explained below. Consequently, it is appropriate to make instant Action Final. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4.	Claims 1-5, 7-9 and 13 are rejected under 35 U.S.C. 103 as obvious over Thatcher et al (US 9,173,973) in view of evidence provided by Fernández et al " Synthesis, structure and properties of poly(L-lactide-co-ε-caprolactone) statistical copolymers".
4.1.	Regarding Claims 1-5,7-9 and 13 Thatcher disclosed Method for preparing articles, which comprises melt blending by extruder, without presence of any solvents, of at least two polymers or copolymers in order to form thermoplastic composition, wherein polymer composition comprises Stereo complex (see col.9, ln.28-31; col.5, ln 65-68).   Regarding method of production of this blend, Thatcher disclosed that ( see claim 1, col.16): " blending a polymer composition comprising a crystallizable  bioabsorbable polymer composition, wherein the crystallizable bioabsorbable polymer composition comprises a base polymer comprising a poly(L-lactide) moiety and/or poly(D-lactide) moiety, and/or poly L-lactide- co-PEG moiety, and/or poly D-lactide-co-PEG moiety, linked with a modifying copolymer thereof comprising poly(L-lactide-co-Tri-methylene-carbonate) and/or poly(D-lactide-co-Tri-methylene-carbonate) and/or poly(L-lactide-co-e-caprolactone) and/or poly (D-lactide-co-e-caprolactone) in the form of block
copolymers or as blocky random copolymers; wherein the chirality of the polylactide segments of the modifying copolymer are opposite to the chirality of the polylactide
segments of the base polymer; and (b) molding or extruding said polymer composition to produce a tube, wherein the polymer composition forms a lactide racemate stereo complex crystal structure between the base polymer and the modifying polymer" and specifically disclosed (see col.13, ln.28-36: " Further disclosed herein is a method for making a bioabsorbable medical device of the present invention comprising:
blending a crystallizable composition comprising a base polymer of poly L-lactide or poly D-lactide linked with modifying copolymers comprising ... poly L ( or D)-lactide-co-e-caprolactone in the form of block copolymers or as blocky random copolymers wherein the lactide chain length is sufficiently  long enough to allow cross-moiety crystallization".
4.2.	Thus, the difference between method as claimed by Applicant and method disclosed by Thatcher is in the order of steps: Thatcher prepared melt from two copolymers, wherein both copolymers blended and melted together and Applicant's claimed method required adding second copolymer to melted first copolymer. 
However, it was determined by court that any changes in sequence ofadding ingredients is prima facie obvious in the absence of new or unexpected results ( see In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)4.3.	As explained above, Thatcher met all compositional and renders process limitations of Applicant's claims 1-5,7-9 and 13 obvious, but silent with respect to dyad ratio of L-L (lactide to lactide) and L-CL (lactide to caprolactone) as required by Applicant's claim 1.
4.4.	However, because Thatcher also specifically stated that (see col. 6, ln. 55-60): " Cross moiety crystallization of compositions with copolymers ears to be limited to copolymer with monomer molar ratios ranging from about 90: 10 through 50:50. In fact, at a molar ratio of 50: 50, the polymer moieties sterically impeded crystallization whereas the greater ratios are much more suit able for cross moiety crystallization", than it would be expected  that random copolyester of Lactide with Caprolactone used by Thatcher would have monomer ratio of L to CPL less than 50:50 and preferably 90 to 10 in order to increased cross moiety crystallization or other words formation of stereocomplex. 
4.5.	However, it is well known that random copolymers of lactide with CPL at this molar ratios of monomers, for example 90:10, will have dyad ratio of L-L to L-CPL in range as claimed by Applicant. Evidenced can be found in Data provided by Fernandes (reference attached) - (see Table 2), wherein PLCL 90:10 has average dyad molar fraction of LA-LA about 0.88 and average molar fraction of LA-GL of about 0.05 – this satisfied requirement of Applicant's Claim 1. In addition, note that for other PLCL random copolymers with portion of CL up to 30 mol% this ratio is also more than 2.5. 
4.6	 Therefore, it would be expected that melt blending method disclosed by Thatcher would lead to formation of same random copolymer of (L-lactide with CPL) and same stereo complex as claimed by Applicant with same dyad ratio until unexpected results to the contrary can be shown.
Response to Amendment
5.	The Declaration of Mr. Lendlein under 37 CFR 1.132 filed on September 15, 2022 is insufficient to overcome the rejection of claims 1-5,7-9 and 13 as set forth in the last Office action for following reasons. 
The Declaration stated: " The present inventors conducted an indirect comparative experiment to study the effect of the distinguishing feature of adding the lactide containing stereocomplex forming agent to the melt, as opposed to the dry blending process of Thatcher." 
	Therefore, Declaration based on Data obtained not in direct comparison of two processes – Thatcher's method, which comprises extrusion of the dry blended mixture of two polymers and Applicant's method, which comprises extrusion or preparing melt of first polymer and adding second polymer to the blend in same conditions -temperature profile, pressure, shear rate and same type of mixing screws. Therefore, proper conclusion of presence of unexpected results clearly associated with order of adding polymers to extruder cannot be made. 
Response to Arguments
6.	Applicant's arguments regarding obvious Rejection over Thatcher in view of evidence provided by Fernández based on alleged presence of unexpected results as argue in the Declaration of Mr. Lendlein: "   Applicant presents herein an experiment that illustrates the unexpected advantages of the present invention. According to this experiment, stereocomplexes were formed between P(LLA-co-CL) and PLLA even at the restricted blending conditions of the experiment before melting. It can be assumed that stereocrystals will already be formed in the extruder at an extrusion temperature which is above the Tm of PLA, but which is below Tm (SC). Such stereocrystals will lead to clumping of the blend in the extruder making it impossible to prepare the blend homogeneously and to process it. Alternatively, when the copolymer is melted first and then the second component (e.g. PLLA) is added, as in the present invention, the residence time of the blend in the extruder is shortened and the formation of stereocomplexes in the extruder is substantially inhibited ensuring trouble-free processing. The incipient stereocomplex formation occurring during injection results in the material solidifying quickly when it leaves the extruder.".
	In response for these arguments note that:
a)	Applicant did not present any evidence that " Such stereocrystals will lead to clumping of the blend in the extruder making it impossible to prepare the blend homogeneously and to process it."
b)	Applicant claims are silent with respect to extruding parameters, including residence time of melt in extruder before adding second polymer, residence time of melted mixture in extruder after adding second polymer and extrusion temperature profile. Therefore, Applicant's arguments are not commensurate with scope of Applicant's claims and also unpersuasive as based on the Declaration of Mr. Leidlein, which was found insufficient to overcome current Rejection of Record.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763     


/FRANCES TISCHLER/Primary Examiner, Art Unit 1765